IN THE COURT OF APPEALS OF TENNESSEE
                          AT KNOXVILLE
                              December 11, 2015 Session

        STATE OF TENNESSEE EX REL. DANIEL E. BLANDFORD v.
                     TANYA L. BLANDFORD

                    Appeal from the Juvenile Court for Knox County
                      No. G-6502     Timothy E. Irwin, Judge


              No. E2015-00357-COA-R3-JV-FILED-MARCH 24, 2016


This appeal involves a juvenile court’s subject matter jurisdiction to address a post-
divorce matter of child support. The parties were divorced through judgment entered by
the Knox County Fourth Circuit Court. Although the Circuit Court initially ordered the
mother to pay child support for the parties’ three children, the Circuit Court subsequently
entered an agreed order in 2008, directing that neither party would be obligated to pay
child support from that date forward. The father commenced the instant action on June 7,
2010, by filing a petition in the Knox County Juvenile Court, alleging dependency and
neglect as to the mother. Following a hearing conducted on February 14, 2011, the
Juvenile Court entered an agreed order awarding “custody” to the father and finding the
children dependent and neglected as to the mother. The father subsequently filed a
petition to set child support. Following a hearing conducted on June 1, 2012, the Juvenile
Court magistrate entered findings and recommendations, setting the mother’s child
support obligation. Meanwhile, upon an adjudicatory hearing, the Juvenile Court judge
dismissed the father’s dependency and neglect petition on September 24, 2012. The
mother then filed a motion to “set” the father’s child support obligation. Following a
hearing conducted on July 16, 2013, the magistrate found that the mother owed no
current child support but did owe an arrearage. At each of the hearings before the
magistrate, the mother raised the issue of whether the Juvenile Court could properly
exercise subject matter jurisdiction over child support in light of the previous orders
entered by the Fourth Circuit Court. On April 1, 2013, the mother filed a motion to set
aside the magistrate’s child support orders. Following a hearing, the Juvenile Court
judge found that the magistrate had properly exercised subject matter jurisdiction only so
long as the dependency and neglect action was pending. The Juvenile Court therefore
affirmed the magistrate’s June 1, 2012 findings and recommendations but set aside the
July 16, 2013 findings and recommendations. The Juvenile Court further found that all
issues arising subsequent to dismissal of the dependency and neglect petition should be
decided by the Circuit Court. Mother has appealed to this Court. Having determined
that, pursuant to Tennessee Code Annotated § 37-1-159(a), the Circuit Court has sole
jurisdiction to hear this appeal flowing from a dependency and neglect action, we transfer
this appeal to the Knox County Fourth Circuit Court.

     Tenn. R. App. P. 3 Appeal as of Right; Appeal Transferred to Circuit Court

THOMAS R. FRIERSON, II, J., delivered the opinion of the court, in which CHARLES D.
SUSANO, JR., and JOHN W. MCCLARTY, JJ., joined.

David L. Valone, Knoxville, Tennessee, for the appellant, Tanya L. Blandford.

R. Deno Cole, Knoxville, Tennessee, for the appellee, Daniel E. Blandford.

                                               OPINION

                              I. Factual and Procedural Background

       The facts underlying the issues on appeal are essentially undisputed. The plaintiff,
Daniel E. Blandford (“Father”), and the defendant, Tanya L. Blandford (“Mother”), were
married in 1995 and divorced through judgment entered by the Knox County Fourth
Circuit Court on January 29, 2003.1 Three children (“the Children”) were born of the
marriage. Regarding the Children, the final judgment for divorce provided for the
parties’ co-parenting responsibilities and set a child support obligation to be paid by
Mother. Upon Mother’s petition to modify child support, the Circuit Court entered an
agreed order on July 14, 2008, terminating Mother’s child support obligation and
directing that “neither party will owe child support from one party to another effective
immediately upon the entering of this Order.”2



1
  The divorce judgment is not in the record on appeal. The parties’ pleadings and briefs contain several
date discrepancies in regard to when documents not in the record were filed or entered. Inasmuch as
these discrepancies do not affect the issues on appeal, we rely throughout this opinion on dates provided
in the statement of the evidence when the document itself is not in the record or the date stamp is
illegible. We note, however, that while Mother filed the statement of the evidence without objection from
Father, the record contains no order demonstrating the Juvenile Court’s approval of the statement of the
evidence. Pursuant to Tennessee Rule of Appellate Procedure 24(f), we deem the statement of the
evidence approved by the Juvenile Court and consider it in this opinion. See Tenn. R. App. P. 24(f)
(explaining that in the absence of the trial court’s approval within the prescribed time, “the transcript or
statement of the evidence and the exhibits shall be deemed to have been approved and shall be so
considered by the appellate court, except in cases where such approval did not occur by reason of the
death or inability to act of the trial judge.”).
2
   By agreement during oral argument before this Court, the parties submitted a copy of the July 2008
agreed order as a supplement to the record on appeal.
                                                      2
        On June 7, 2010, Father filed a petition in the Knox County Juvenile Court (“trial
court”), alleging that the Children were dependent and neglected as to Mother.3
Following a hearing conducted on February 14, 2011, the trial court awarded “custody”
to Father and found the Children to be dependent and neglected as to Mother in an
“Agreed Final Order” entered March 31, 2011, nunc pro tunc to the date of the hearing.
The court also ordered, inter alia, that Mother would enjoy unsupervised visitation with
the Children for twenty-four hours on alternate weekends. The court provided for an
extension of visitation upon Mother’s filing an affidavit demonstrating that she had, inter
alia, established a suitable primary residence.

        Acting through the State of Tennessee,4 Father subsequently filed a petition to set
child support on September 20, 2011. The trial court magistrate conducted a hearing on
June 1, 2012. During the hearing, Mother’s former counsel objected to the trial court’s
exercising subject matter jurisdiction over child support due to the previous exercise of
jurisdiction by the Circuit Court. The magistrate determined jurisdiction to be proper,
stating specifically in written findings and recommendations that the Juvenile Court had
“assumed jurisdiction over these children in the custody order entered on Feb. 14, 2011.”
The magistrate found Mother’s child support obligation to be $725.00 monthly and
reserved the issue of any child support arrearage. As Father acknowledges, the trial court
judge ostensibly did not enter an order of confirmation of the magistrate’s June 1, 2012
order.

       Meanwhile, the Juvenile Court conducted an adjudicatory hearing on September
24, 2012, finding that the Children were not dependent and neglected as to Mother and
dismissing the petition. According to the statement of the evidence, the court
subsequently entered a written order to this effect on June 29, 2013, nunc pro tunc to
September 24, 2012.5 Mother subsequently filed a motion to set child support on April 1,
2013, asserting that under the court’s September 2012 decision, she was the primary
residential parent for the two younger children and shared co-parenting time equally with
Father for the eldest child, who was by then seventeen years old.

      Following a hearing conducted on July 16, 2013, the magistrate found that Mother
had no current child support obligation “beginning July 2012 due to the change in
physical custody” of the two younger children. The magistrate also found, however, that
Mother owed an arrearage in the amount of $13,502.00 and ordered Mother to pay
$200.00 per month toward the arrearage. Upon consideration of the jurisdictional


3
  The dependency and neglect petition is not in the record on appeal.
4
  The State is not participating in this appeal.
5
  The order dismissing the dependency and neglect petition is not in the record on appeal, but it is
referenced by the trial court in a subsequent order.
                                                     3
argument again raised by Mother’s former counsel, the magistrate stated in findings and
recommendations in pertinent part:

      The Court finds despite the argument of counsel for [Mother] to the
      contrary, that it is appropriate to grant retroactive support to [Father] back
      to June 2010 as the setting of retroactive support in this case does not serve
      as a modification of the parties’ Divorce Order of Support. The Juvenile
      Court assumed jurisdiction over the children when the Dependency and
      Neglect finding was made, and the filing of the Petition to Set Support in
      this matter subsequent to the D & N finding entitles [Father] to a retroactive
      support award given the change of physical custody. The parties agree that
      the Juvenile Court of Knox County Child Support Division shall retain
      jurisdiction over matters of child support and medical support for their
      children as between these parties.

        On September 22, 2014, Mother, by then represented by her current counsel, filed
a motion to set aside child support orders, pursuant to Tennessee Rule of Civil Procedure
60.02(3) and (5), requesting that the child support magistrate’s prior orders be set aside
due to lack of subject matter jurisdiction. She concomitantly filed a notice of appeal to
the trial court judge from the magistrate’s June 1, 2012 and July 16, 2013 findings and
recommendations.

        Following a hearing conducted January 12, 2015, the trial court found that,
pursuant to Tennessee Code Annotated § 37-1-151(a), the court had properly assumed
jurisdiction over child support during the dependency and neglect proceedings. The court
further found, however, that “upon the entry of the Order dismissing the dependency and
neglect action on or about September 24, 2012, jurisdiction reverted back to the Fourth
Circuit Court of Knox County, Tennessee; . . .” The court thereby found that the
magistrate had properly exercised jurisdiction when setting Mother’s child support
obligation in June 2012 but not when ending that obligation and determining the amount
of arrearage in July 2013. The court therefore set aside the July 2013 findings and
recommendations.        Rather than ruling on the magistrate’s prior findings and
recommendations, the court reserved review of the “correctness” of the June 1, 2012
order “pending further hearing before the Fourth Circuit Court for Knox County,
Tennessee.” The trial court entered an order incorporating its findings on February 9,
2015. Mother filed a notice of appeal to this Court on February 17, 2015.




                                            4
                                   II. Issues Presented

       On appeal, Mother presents two issues, which we have restated as follows:

      1.     Whether the trial court erred by assuming subject matter jurisdiction
             over child support when the Fourth Circuit Court previously had
             addressed child support within the divorce action.

      2.     Whether the trial court erred by exercising subject matter jurisdiction
             over child support following dismissal of the dependency and
             neglect action.

Father presents two additional issues, which we have similarly restated as follows:

      3.     Whether this Court lacks subject matter jurisdiction because the
             child support judgment arose from a dependency and neglect action.

      4.     Whether the trial court magistrate’s July 16, 2013 findings and
             recommendations remain valid and enforceable in the absence of a
             final order regarding child support.

                                 III. Standard of Review

        Whether a court possesses subject matter jurisdiction over an action is a matter of
law, which we review de novo with no presumption of correctness. See In re Estate of
Brown, 402 S.W.3d 193, 198 (Tenn. 2013); Williams v. State, 139 S.W.3d 308, 311
(Tenn. Ct. App. 2004). To the extent that we need also review the factual findings of the
trial court, we presume those findings to be correct and will not overturn them unless the
evidence preponderates against them. See Tenn. R. App. P. 13(d); Morrison v. Allen, 338
S.W.3d 417, 425-26 (Tenn. 2011). “In order for the evidence to preponderate against the
trial court’s findings of fact, the evidence must support another finding of fact with
greater convincing effect.” Wood v. Starko, 197 S.W.3d 255, 257 (Tenn. Ct. App. 2006).

       Determinations regarding child support are reviewed under an abuse of discretion
standard. See Mayfield v. Mayfield, 395 S.W.3d 108, 114-15 (Tenn. 2012); Richardson v.
Spanos, 189 S.W.3d 720, 725 (Tenn. Ct. App. 2005). “This standard requires us to
consider (1) whether the decision has a sufficient evidentiary foundation, (2) whether the
court correctly identified and properly applied the appropriate legal principles, and (3)
whether the decision is within the range of acceptable alternatives.” State ex rel. Vaughn
v. Kaatrude, 21 S.W.3d 244, 248 (Tenn. Ct. App. 2000). A trial court’s grant or denial of
a Tennessee Rule of Civil Procedure 60.02 motion is also reviewed under an abuse of
                                            5
discretion standard. See Spruce v. Spruce, 2 S.W.3d 192, 194 (Tenn. Ct. App. 1998)
(citing Underwood v. Zurich Ins. Co., 854 S.W.2d 94, 97 (Tenn. 1993)).

                       IV. This Court’s Subject Matter Jurisdiction

       Determining the issue to be dispositive, we first address Father’s threshold issue of
whether this Court possesses subject matter jurisdiction to hear Mother’s appeal. Father
contends that because the appeal flowed from a dependency and neglect action, it should
have been brought before the Circuit Court. Upon careful review, we agree with Father
on this issue.

       Our Supreme Court has succinctly described subject matter jurisdiction and how it
is conferred on a tribunal:

       The concept of subject matter jurisdiction involves a court’s lawful
       authority to adjudicate a controversy brought before it. See Meighan v.
       U.S. Sprint Communications Co., 924 S.W.2d 632, 639 (Tenn. 1996);
       Standard Sur. & Casualty Co. v. Sloan, 180 Tenn. 220, 230, 173 S.W.2d
       436, 440 (1943). Subject matter jurisdiction involves the nature of the
       cause of action and the relief sought, see Landers v. Jones, 872 S.W.2d
       674, 675 (Tenn. 1994), and can only be conferred on a court by
       constitutional or legislative act. See Kane v. Kane, 547 S.W.2d 559, 560
       (Tenn. 1977); Computer Shoppe, Inc. v. State, 780 S.W.2d 729, 734 (Tenn.
       Ct. App. 1989).

Northland Ins. Co. v. State, 33 S.W.3d 727, 729 (Tenn. 2000). See also Osborn v. Marr,
127 S.W.3d 737, 739 (Tenn. 2004) (“Subject matter jurisdiction involves a court’s lawful
authority to adjudicate a particular controversy.”).

        Tennessee Code Annotated § 37-1-159(a) (2014) provides that a juvenile court’s
final judgment in a dependency and neglect action is appealable to circuit court. See
Clark v. Cooper, No. E2012-00684-COA-R3-CV, 2013 WL 1097773 at *3 (Tenn. Ct.
App. Mar. 18, 2013) (“A dependency and neglect action heard in juvenile court is
appealable to the circuit court, while a custody matter heard by the juvenile court is
appealable to the Tennessee Court of Appeals.”) (citing Tenn. Code Ann. § 37-1-159).
Tennessee Code Annotated § 37-1-159 states in pertinent part:

       (a)    The juvenile court shall be a court of record; . . . and any appeal
              from any final order or judgment in an unruly child proceeding or
              dependent and neglect proceeding, filed under this chapter, may be
              made to the circuit court that shall hear the testimony of witnesses
                                             6
              and try the case de novo. The appeal shall be perfected within ten
              (10) days, excluding nonjudicial days, following the juvenile court’s
              disposition.

       ***

       (g)    Appeals in all other civil matters heard by the juvenile court shall be
              governed by the Tennessee Rules of Appellate Procedure.

(Emphasis added.) See also In re D.Y.H., 226 S.W.3d 327, 328 (Tenn. 2007) (concluding
that a juvenile court’s “subsequent custody decision was a part of the [prior] dependency
and neglect proceeding so that it is properly appealable to circuit court for a de novo
hearing.”).

       Pursuant to Tennessee Code Annotated § 37-1-103(a)(1) (2014), “[t]he juvenile
court has exclusive original jurisdiction of . . . [p]roceedings in which a child is alleged to
be delinquent, unruly or dependent and neglected . . . .” In the case at bar, the trial court
assumed subject matter jurisdiction over the Children upon the filing of Father’s
dependency and neglect petition. The record demonstrates that the child support orders
from which Mother seeks relief flowed directly from the trial court’s February 2011
agreed order finding the Children dependent and neglected as to Mother and awarding
custody to Father.

       We determine that the February 9, 2015 order from which Mother appeals also
flows from the dependency and neglect proceedings. The trial court concluded that it had
lost subject matter jurisdiction over the Child on September 24, 2012, with the dismissal
of Father’s dependency and neglect petition. Our Supreme Court has explained that
pursuant to Tennessee Code Annotated § 37-1-103(c),

       when a juvenile court acquires jurisdiction from a dependency and neglect
       proceeding, its exclusive original jurisdiction continues until one of
       following events occur:

       (1) the case is dismissed;

       (2) the custody determination is transferred to another court;

       (3) a petition for adoption is filed; or

       (4) the child reaches the age of eighteen.

                                                  7
In re D.Y.H., 226 S.W.3d at 330. See Toms v. Toms, 98 S.W.3d 140, 144 (Tenn. 2003)
(“We conclude that the juvenile court lost jurisdiction of the case upon the dismissal of
the dependency and neglect petition . . . .) (citing Tenn. Code Ann. § 37-1-103(c)).

       Upon concluding that it had lost subject matter jurisdiction, the trial court vacated
the magistrate’s July 16, 2013 findings and recommendations, which had been entered
subsequent to dismissal of the dependency and neglect petition. Although the court ruled
that the magistrate had properly exercised subject matter jurisdiction when entering the
earlier June 1, 2012 findings and recommendations, the court did not affirm those
findings and recommendations. Instead, the trial court “reserved pending further hearing
before the Fourth Circuit Court for Knox County” review of the “correctness” of the
magistrate’s June 1, 2012 findings and recommendations. The trial court thus effectively
decided that the appeal of the magistrate’s findings and recommendations should be
heard by the Circuit Court. The trial court did not, however, enter an order of transfer to
the Circuit Court.

        Upon our careful and thorough review of the record, we determine that this Court
does not have subject matter jurisdiction to hear this appeal because jurisdiction lies with
the Circuit Court. Pursuant to Tennessee Code Annotated § 16-4-108(a)(2) (2009), a
case appealed to the wrong court “shall by that court be transferred to the court having
jurisdiction of the case, direct.” See Clark, 2013 WL 1097773 at *3 (“When a case has
been appealed to the wrong court, the appropriate course of action is for the court lacking
jurisdiction to transfer the case to the correct court.”) (citing In re Estate of White, 77
S.W.3d 765, 769 (Tenn. Ct. App. 2001); see, e.g., In re D.L.D., Jr., E2009-00706-COA-
R3-JV, 2010 WL 653252 at * 1 (Tenn. Ct. App. Feb. 24, 2010) (transferring appeal of a
dependency and neglect order entered by a juvenile court to circuit court); In re C.M.C.,
No. M2008-00329-COA-R3-JV, 2008 WL 4426885 at *4 (Tenn. Ct. App. Sept. 30,
2008) (transferring the appeal to circuit court upon determining that the mother’s appeal
of a juvenile court’s decision involved a dependency and neglect proceeding). We note
that Mother’s notice of appeal was timely filed within the ten-day period provided by
Tennessee Code Annotated § 37-1-159(a) for appeals from juvenile court to circuit court.

                                   V. Remaining Issues

        Having determined that this Court has no subject matter jurisdiction in this case,
we further determine that the parties’ remaining issues are pretermitted as moot. Pending
appeal to the Circuit Court, the trial court’s February 9, 2015 order remains in effect. See
Tenn. Code Ann. § 37-1-159(b) (“An appeal does not suspend the order of the juvenile
court . . . .”).



                                             8
                                     VI. Conclusion

       For the reasons stated above, we transfer this case to the Fourth Circuit Court for
Knox County, Tennessee. We note that pursuant to the trial court’s February 9, 2015
order, no costs were to be taxed in this matter in the trial court. Costs on appeal to this
Court are taxed one-half to the appellant, Tanya L. Blandford, and one-half to the
appellee, Daniel E. Blandford.



                                                _________________________________
                                                THOMAS R. FRIERSON, II, JUDGE




                                            9